UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT



                             No. 96-1176



MICHAEL R. FULLER; NANCY J. HALSTEAD,

                                             Plaintiffs - Appellants,

         versus

NLI/PLC/MACO III,

                                                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (MISC-96-5)


Submitted:   September 10, 1996            Decided:   October 30, 1996


Before WILKINS, NIEMEYER, and WILLIAMS, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Michael R. Fuller, Nancy J. Halstead, Appellants Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellants appeal from the district court's order dismissing

with prejudice their request for a temporary restraining order. We

have reviewed the record and the district court's opinion and find

no reversible error. Accordingly, we affirm on the reasoning of the

district court. Fuller v. NLI/PLC/MACO III, No. MISC-96-5 (E.D. Va.
Feb. 9, 1996). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2